[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2376

                      STEVEN A. GRAHAM,

                    Plaintiff, Appellant,

                              v.

          MAINE COMMISSIONER OF CORRECTIONS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Steven A. Graham on brief pro se.                            
Robert  F. Hanson,  Christopher C.  Taintor and  Norman, Hanson  &amp;                                                                              
DeTroy on brief for appellees Bert Beverly, M.D. and Rock Welch.              
Andrew  Ketterer,   Attorney  General,  Linda  Conti  and  Francis                                                                              
Ackerman,  Assistant Attorney Generals, on brief for appellees Lehman,                
Merrill, Lorenz and Farrington.

                                         

                      September 5, 1997
                                         

     Per  Curiam.  We  have reviewed the  parties' briefs and                            

the record on appeal.   We affirm the amended judgment of the

district court, dated  October 29, 1996, essentially  for the

reasons   stated   in  the   magistrate-judge's   recommended

decision, dated September 30, 1996.

     Affirmed.  Loc. R. 27.1.                          

                             -2-